Per Curiam:
For the reasons stated in the case of Pollitz v. Consolidated Gas Co. (118 App. Div. 92), decided hy this court March 8, 1907, the orders appealed from must b.e reversed, with ten dollars costs and disbursements, and' the motion denied, with ten dollars costs in each case, with- leave to renew on payment of the required deposit. Present — Patterson, P. 'J., Ingraham, Laughlin, Clarke and Scott, JJ. Orders reversed, with ten dollars costs and disbursements in each case, and motions denied, with fen dollars costs in each case, with leave to rénew as stated in opinion. Settle orders on notice.